DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.

Status of the Claims
Claims 1-13 are pending wherein claim 1 is amended and claims 11-13 are new. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al. (US 2014/0366997). 
In regard to claim 1, Kamat et al. (‘997) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0242]). 
Element
Instant Claim
(mass percent)
Kamat et al. (‘997)
(mass percent)
Overlap
Mg
0.29 – 1.0 
0.2 – 2.0 
0.29 – 1.0 
Si
0.29 – 0.66 
0.1 – 1.5
0.29 – 0.66  
Fe
0.02 – 3
0.01 – 1 
0.02 – 1 
Mn + Cu + Zn 
0 – 2.0 
0.1 – 3.5
0.1 – 2.0   
Al
Balance
Balance
Balance


The Examiner notes that the amounts of magnesium, silicon, iron, manganese, copper and zinc disclosed by Kamat et al. (‘997) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, manganese, copper and zinc from the amounts disclosed by Kamat et al. (‘997) because Kamat et al. (‘997) discloses the same utility throughout the disclosed ranges.
With respect to the recitation “wherein the aluminum alloy material has a fibrous metal structure in which crystal grains extend along one direction wherein, in a cross section of the aluminum alloy material perpendicular to a longitudinal direction along which the crystal grains extend, an average crystal grain size R1 of crystal grains existing in a thickness position D is 400 nm or less, with the thickness position D being a position in a region extending from a surface of the aluminum alloy material to 1/20 of a thickness of the aluminum alloy material and wherein a ratio (R2/R1) of an average crystal grain size R2 of crystal grains existing in a thickness central position C of the aluminum alloy material with respect to the average crystal grain size R1 in the thickness position D is equal to or greater than 1.8” in claim 1, Kamat et al. (‘997) discloses a substantially similar composition as well as at least 50% cold working [0318]. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein, in a cross section of the aluminum alloy material parallel to the longitudinal direction along which crystal grains extend, the crystal grains existing in the thickness portion D have a ratio (L1/L2) of a longitudinal direction dimension L1 measured in the longitudinal direction with respect to a short direction dimension L2 measured in a perpendicular direction relative to the longitudinal direction, equal to or greater than 10.” In claim 2, Kamat et al. (‘997) discloses a substantially similar composition as well as at least 50% cold working [0318]. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
In regard to claim 3, Kamat et al. (‘997) discloses wire/rod products [0375]. 
With respect to the recitation “wherein a diameter of the wire rod is 0.01 to 1.50 mm” in claim 4, while Kamat et al. (‘997) does not specify the diameter of the wire/rod, merely changing the proportion of a prior art product would not patentably distinguish from that prior art product. MPEP 2144.04 (IV)(A). 
In regard to claims 5-6, Kamat et al. (‘997) discloses making sheet and plate [0079]. However, the sheet of Kamat et al. (‘997) would be from 0.006 to 0.249 inches (0.15 mm to 6.32 mm), which overlaps the range of claim 6. MPEP 2144.05 I. 
In regard to claim 7, Kamat et al. (‘997) discloses using the alloy in cables [0306]. 
In regard to claim 8, Kamat et al. (‘997) discloses forming electrical wires [0306]. 
In regard to claim 9, Kamat et al. (‘997) discloses forming connectors or terminals [0306], which would be a spring member according to page 27 of the specification.
In regard to claim 10, Kamat et al. (‘997) discloses a substantially similar composition as well as at least 50% cold working [0318]. Therefore, a fibrous metal structure corresponding to a cold working ratio of between 5/1 and 15/1 would be expected. MPEP 2112.01 I. Additionally, the Examiner notes that the claim recites a processing parameter whereas the claim is drawn to a product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to claim 11, Kamat et al. (‘997) discloses up to 3 weight percent silver [0258]. 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Susai et al. (CN 109072355A) as cited in the IDS filed on March 3, 2022. 
In regard to claims 1 and 10, Susai et al. (CN ‘351) discloses an aluminum alloy material and electrically conductive member, members for batteries, fastening parts, parts for springs and structural parts using it having compositions relative to that of the instant invention as set forth below (abstract, page 3 of Translation and page 6 of Translation). 
Element
Instant Claim
(mass percent)
Susai et al. (CN ‘351)
(mass percent)
Overlap
Mg
0.29 – 1.0
0.20 – 1.8
0.29 – 1.0  
Si
0.29 – 0.66 
0.2 – 2.0 
0.29 – 0.66 
Fe
0.02 – 3.0
0.01 – 1.5 
0.36 – 1.5  
Mn + Cu + Zn 
0 – 2.0 
0.05 – 0.15 
0.05 – 0.15    
Al
Balance
Balance
Balance


The Examiner notes that the amounts of magnesium, silicon, iron, manganese, copper and zinc disclosed by Susai et al. (CN ‘355) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, manganese, copper and zinc from the amounts disclosed by Susai et al. (CN ‘355) because Susai et al. (CN ‘355) discloses the same utility throughout the disclosed ranges.
With respect to the recitation “wherein the aluminum alloy material has a fibrous metal structure in which crystal grains extend along one direction wherein, in a cross section of the aluminum alloy material perpendicular to a longitudinal direction along which the crystal grains extend, an average crystal grain size R1 of crystal grains existing in a thickness position D is 400 nm or less, with the thickness position D being a position in a region extending from a surface of the aluminum alloy material to 1/20 of a thickness of the aluminum alloy material and wherein a ratio (R2/R1) of an average crystal grain size R2 of crystal grains existing in a thickness central position C of the aluminum alloy material with respect to the average crystal grain size R1 in the thickness position D is equal to or greater than 1.8” in claim 1, Susai et al. (CN ‘355) discloses a substantially similar composition and a fibrous metallographic organization with grains extending uniformly in one direction; and in a cross section parallel to said one direction, the average value of the size of said grains perpendicular to the length direction; and in a cross section parallel to said one direction in the cross section parallel to said one direction, the average value of the size of said grains perpendicular to the length direction is less than or equal to 270 nm and working to a degree of 4 or more, 5 or more and even 7 or more, with a working rate of 98.2% or more according to the disclosure (page 8 of Translation). Therefore, the claimed properties would be expected in Susai et al. (CN ‘355). MPEP 2112.01 I. 
In regard to claim 10, Susai et al. (CN ‘355) discloses a substantially similar composition and a fibrous metallographic organization with grains extending uniformly in one direction; and in a cross section parallel to said one direction, the average value of the size of said grains perpendicular to the length direction; and in a cross section parallel to said one direction in the cross section parallel to said one direction, the average value of the size of said grains perpendicular to the length direction is less than or equal to 270 nm and working to a degree of 4 or more, 5 or more and even 7 or more, with a working rate of 98.2% or more according to the disclosure. Therefore, the claimed fibrous structure would be expected in Susai et al. (CN ‘355) (page 8 of Translation). MPEP 2112.01 I. 
With respect to the recitation “wherein, in a cross section of the aluminum alloy material parallel to the longitudinal direction along which crystal grains extend, the crystal grains existing in the thickness portion D have a ratio (L1/L2) of a longitudinal direction dimension L1 measured in the longitudinal direction with respect to a short direction dimension L2 measured in a perpendicular direction relative to the longitudinal direction, equal to or greater than 10.” In claim 2, Susai et al. (CN ‘355) discloses a substantially similar composition working to a degree of 4 or more, 5 or more and even 7 or more, with a working rate of 98.2% or more according to the disclosure (pages 8-9 of Translation). Therefore, the claimed properties would be expected. MPEP 2112.01 I.
In regard to claim 3, Susai et al. (CN ‘355) discloses wire rod (page 10 of Translation). 
In regard to claim 4, Susai et al. (CN ‘355) discloses wherein the diameter of the wire rod would be less than 1 mm, which overlaps the range of the instant invention (page 10 of Translation). MPEP 2144.05 I. 
In regard to claim 5, Susai et al. (CN ‘355) discloses processing into a plate (page 10 of Translation). 
With respect to the recitation “wherein a thickness of the plate is 0.02 to 2.00 mm” in claim 6, while Susai et al. (CN ‘355) does not specify the thickness of the plate, merely changing the thickness of  a prior art product would not patently distinguish from that product. MEP 2144.04 (IV)(A). 
In regard to claim 7, Susai et al. (CN ‘355) discloses forming a cable (page 12 of Translation). 
In regard to claim 8, Susai et al. (CN ‘355) discloses forming an electrical wire (page 12 of Translation). 
In regard to claim 9, Susai et al. (CN ‘355) discloses forming springs for joints (page 12 of Translation). 
In regard to claim 11, the instant specification teaches that if steps such as working speed is modified, then the pretreatment step would be optional (page 34 of the specification). Susai et al. (CN ‘355) discloses modification of the working speed and a high cold working rate (page 9 of Translation and Examples). Therefore, a fibrous metal structure corresponding to cold working preceded by a pretreatment step of at least one of shot peening, swaging and skin processing would be expected. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to claims 12 and 13, Susai et al. (CN ‘355) discloses 0.05 to 0.15 weight percent of element such as titanium and nickel (page 12 of Translation). Since the total amount of these elements is specified, an amount of titanium being about 0.02 weight percent would be within the scope of Susai et al. (CN ‘355). 

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that one of ordinary skill in the art would not modify each of the disclosed ranges to achieve each of the precisely claimed ranges for which the unique structure and superior properties are disclosed in Table 1 and the narrow ranges of magnesium, silicon, and iron to the endpoints defined in Examples 1-15 make the currently claimed ranges commensurate with the unexpected results shown therein. 
In response, the Examiner notes that the claims are not commensurate in scope with the data in Table 1 because the upper limit of iron appears to be 0.30 mass percent whereas in the upper limit of iron in the claims is 3.0 mass percent. Additionally, none of the Examples have the elements zinc, cobalt, gold, vanadium, zirconium or tin. Thus, there is no way of knowing the synergistic effect of these element combined with each other or in combination with elements such as manganese, titanium, chromium, silver or copper. Additionally, the Examiner notes that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. MPEP 2144.05 II. 
Second the Applicant primarily argues that because neither Kamat et al. (‘997) nor Susai et al. (CN ‘355) disclose the pretreatment steps of Examples 1-15, those references cannot be expected to have the same physical properties in particular the R2/R1. 
In response, the instant specification teaches that if steps such as working speed is modified, then the pretreatment step would be optional (page 34 of the specification). Susai et al. (CN ‘355) discloses modification of the working speed and a high cold working rate (page 9 of Translation and Examples). Therefore, a fibrous metal structure corresponding to cold working preceded by a pretreatment step of at least one of shot peening, swaging and skin processing would be expected. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759